DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 5/11/21 is acknowledged. Claims 18-20 are withdrawn from consideration. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delsol et al (US 2013/0017344).
Delsol discloses a method of coating a glass-based article [0043] comprising: direct patterning a sacrificial material over a first region on a top surface of the glass article, but not a second region on the top surface, the first region comprising at least a 
Thus, Delsol teaches every limitation of claims 1, 2, 4, and 6 and thus anticipates the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Chang et al (US 2015/0060401).
Delsol does not disclose the thickness of the sacrificial material.
Chang discloses a sacrificial masking material for glass sheets deposited by screen printing wherein the thickness of the sacrificial material may be 30-50 um [0028]-[0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a typical mask thickness as suggested by Chang for the screen printed mask material of Delsol since it was suitable for defining a pattern with good accuracy.
Regarding Claim 5, Chang discloses that the screen printing can print a design with good accuracy [0029]. Thus, it would have been obvious to print a design including as much of the perimeter edge V of Delsol is desired by controlling the design of the screen.
Regarding Claim 14, Chang discloses that the printed mask material may have a viscosity of 7000-30,000 cps for optimizing speed while avoiding drips [0037]. 
Thus, claims 3, 5, and 14 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delsol and Chang.
 Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Uenosono (US 2009/0304931).

Uenosono discloses a method of depositing onto a glass article while masking the periphery wherein the glass article 3 is placed on a base plate 2 having a cavity (formed from base plate 2 and side 4) in order to fix the glass article [0032] (Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to dispose the glass article of Delsol on a base plate having a cavity as suggested by Uenosono in order to fix the glass article for precise deposition of the sacrificial material.
Regarding Claims 8-12, Uenosono discloses a perimeter wall 4 having the shape of the perimeter of the glass article 3 (Fig. 2B). It would have been obvious to also pattern the sacrificial material of Delsol onto a portion of Uenosono’s base plate such that the entire perimeter is patterned with sacrificial material and curing the material while still fixed in the base plate to avoid dripping [0049]-[0050]. It would have been obvious to remove the coated article from the deposition chamber to coat another article and to remove the sacrificial material after removal from the base plate since Delsol discloses moving the article to glass washing equipment to remove the sacrificial coating [0055]. 
Thus, claims 7-12 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delsol and Uenosono.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) in view of Uenosono (US 2009/0304931) as applied above and further in view of Boughton et al (US 2018/0108560).

Boughton discloses a base plate 400 for holding a substrate comprising a protrusion 406  which fits into an aperture 12 of the substrate for holding the substrate [0042]-[0043] (Fig. 4A-4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include a protrusion and substrate aperture as suggested by Boughton into the process of Delsol and Uenosono in order to securely hold the glass article in place for deposition of the sacrificial material and the coating, wherein the sacrificial material may be deposited on any desired area of the glass article by controlling the screen pattern.
Thus, claims 16-17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delso, Uenosono, and Boughton.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Sherwood et al (US 2014/0363683).
Delsol does not disclose the coating layer is a scratch-resistant coating.
Sherwood discloses that scratch-resistant coatings are useful for automotive glass [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to coat the glass article of Delsol with a scratch-resistant coating to provide scratch-resistance in desired portions as these were useful for automotive glass as suggested by Sherwood.
Thus, claim 13 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delsol and Sherwood.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delsol et al (US 2013/0017344) as applied above in view of Heley et al (US 2013/0129986).
Delsol does not disclose that the sacrificial material is a photoresist.
Heley discloses applying a sacrificial layer of photoresist, depositing a coating over the photoresist, and removing the photoresist to provide a coating in a desired pattern [0034]-[0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a photoresist as suggested by Heley as the sacrificial material in Delsol since it was a suitable alternative to ink for masking a substrate for patterned deposition.
Thus, claim 15 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Delsol and Heley.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715